DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 5/29/20 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Specification Objections
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested: MULTIPLE CHARGED-PARTICLE BEAM APPARATUS AND METHODS OF OPERATING THE SAME USING MOVABLE LENSES.

Status of the Application
	Claim(s) 1-15 is/are rejected.
	Claim(s) 1-15 is/are pending.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Ren et al. (US 20170213688 A1) [hereinafter Ren] in view of Knippelmeyer et al. (US 20060289804 A1) [hereinafter Knippelmeyer].
	Regarding claim 1, Ren teaches a charged particle beam apparatus to inspect a sample, the apparatus comprising: 
	a charged particle source (see e.g. fig 3b, 5a) configured to emit a charged particle beam along a primary optical axis (see e.g. 102_2); 
	a source conversion unit comprising: 

	
	an imaging lens (see e.g. transfer lens, fig 5a: 533) configured to focus the plurality of beamlets on an image plane (see PP1, [0088]); and 
	an objective lens (see 131) configured to focus the plurality of beamlets onto a surface of the sample (see 8) and form a plurality of probe spots thereon (see 102).
	Ran fails to explicitly disclose the aperture-lens forming electrode plate configured to be at a first voltage; and an aperture lens plate configured to be at a second voltage that is different from the first voltage for generating a first electric field, which enables the aperture-lens forming electrode plate and the aperture lens plate to form a plurality of aperture lenses of an aperture lens array to respectively focus a plurality of beamlets of the charged particle beam. 
	However, the use of aperture lens plates with different voltages was well known in the art at the time the application was effectively filed. For example, Knippelmeyer teaches a system to better control a beam and compensate for issues like chromatic aberration (see Knippelmeyer, [0162,163]) using an aperture system having an aperture-lens forming electrode plate configured to be at a first voltage (see e.g. fig 2c: 313_2, [0154]); and an aperture lens plate configured to be at a second voltage (see e.g. on 313_3, [0154]) that is different from the first voltage for generating a first electric field (see same), which enables the aperture-lens forming electrode plate and the aperture lens plate to form a plurality of aperture lenses of an aperture lens array to respectively focus a plurality of beamlets of the charged particle beam ([see [0147]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Knippelmeyer in the system of the prior art to enable the intended operation of the system as well as to provide the improved control of the beamlets and correct for chromatic aberration, in the manner taught by Knippelmeyer. 

	Regarding claim 2, the combined teaching of Ren and Knippelmeyer teaches the imaging lens has a principal plane perpendicular to the primary optical axis (see Ren, fig 5a: 533).
Regarding claim 3, the combined teaching of Ren and Knippelmeyer teaches the principal plane of the imaging lens (redefining as Knippelmeyer, fig 2b: 313_4) is movable along the primary optical axis (see entire assembly image forming assembly moving, Ren, [0092]).
	Regarding claim 4, the combined teaching of Ren and Knippelmeyer teaches the objective lens has a principal plane perpendicular to the primary optical axis (see Ren, fig 5a: 131).
	Regarding claim 5, the combined teaching of Ren and Knippelmeyer may fail to explicitly disclose the principal plane of the objective lens is movable along the primary optical axis. However, in different embodiments, Ren teaches adjusting the principal plane position of different elements in the column to achieve improved control over the field of view size (see Ren, [0022-23]), including an embodiment where the principal plane of the objective lens is movable along the primary optical axis (see fig 6a, [0080]), and also teaches that multiple movable elements can be used to achieve more flexibility and control over the system (see [0083]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the embodiments of Ren to achieve the ability to achieve more flexibility and control over all elements in the system, as well as enable use of all the embodiments in Ren, in the manner taught by Ren. 
	Regarding claim 7, the combined teaching of Ren and Knippelmeyer teaches a pitch of the plurality of probe spots can be changed by moving at least one of the principal plane of the imaging lens, the principal plane of the objective lens (see Ren, fig 6a, [0080], also see discussion above for claim 5), or the sample.
	Regarding claim 8, the combined teaching of Ren and Knippelmeyer teaches the source conversion unit further comprises a beam-limit aperture array (see e.g. Ren, fig 5a: 121, Knippelmeyer, fig 2b: 313_1) configured to limit currents of the plurality of beamlets (see Ren, [0017]; also note US 6943349, incorporated in Ren [0016] and explicitly showing beamlet plate current control in e.g. fig 1).
	Regarding claim 9, the combined teaching of Ren and Knippelmeyer teaches the beam-limit aperture array is disposed in and is movable in a plane perpendicular to the primary optical axis (see entire assembly image forming assembly moving, Ren, [0092]; also note discussion in claim 5).
	Regarding claim 10, the combined teaching of Ren and Knippelmeyer teaches the beam-limit aperture array comprises a plurality of beam limiting apertures (see e.g. Knippelmeyer, fig 18), and at least two beam limiting apertures of the plurality of beam limiting apertures are dissimilar in size (see fig 18, [0197]).
Regarding claim 11, the combined teaching of Ren and Knippelmeyer teaches the beam-limit aperture array is configured to be at a third voltage for generating a second electric field between the aperture lens plate and the beam-limit aperture array (see Knippelmeyer, [0151]).
	Regarding claim 12, the combined teaching of Ren and Knippelmeyer teaches the aperture-lens forming electrode plate (see e.g. Ren, fig 5a: 121) is positioned between the charged particle beam source (see 101) and the aperture lens plate (see Knippelmeyer, fig 2b: 313_2, 313_3, or 313_4).
	Regarding claim 13, the combined teaching of Ren and Knippelmeyer teaches the aperture-lens forming electrode plate comprises an opening configured to allow passage of a portion of the charged particle beam (see Ren, fig 5a: 121, also see Knippelmeyer, fig 2b: 313_1).
	Regarding claim 14, the combined teaching of Ren and Knippelmeyer teaches the first electric field is [substantially] uniform between the aperture-lens forming electrode plate and the aperture lens plate (the plates on the combined teaching of Ren and Knippelmeyer have constant voltages applied to them, which produces a substantially constant voltage between the plates, and thereby producing a substantially constant electric field. This field is not constant across the dimensions of the plate because of the presence of the apertures, but the same problem exists in Applicant’s disclosure because of the presence of the same holes. Therefore, the claim limitation that the field is substantially uniform is understood to read on the prior art reference).

	Regarding claim 15, Ren teaches a non-transitory computer readable medium storing a set of instructions that is executable by one or more processors of a charged particle beam apparatus (see fig 3b) to cause the charged particle beam apparatus to perform a method of inspecting a sample (see 8), the method comprising: 
	activating a charged particle source (see 101) to generate a charged particle beam (see abstract); and 
	forming 
	Ren may fail to explicitly disclose a plurality of aperture lenses. 
	However, the use of aperture lens systems using plate lenses was well known in the art at the time the application was effectively filed. For example, Knippelmeyer teaches a system to better control . 

Claim(s) 6 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Ren and Knippelmeyer, as applied to claim 1 above, and further in view of Akutsu et al. (US 20040012765 A1) [hereinafter Akutsu].
	Regarding claim 6, the combined teaching of Ren and Knippelmeyer fails to explicitly disclose the sample is movable along the primary optical axis. However, Akutsu teaches a system to use 3D sample stage control to correct for errors in sample yaw (see Akutsu, [0013,17]) where the sample is movable along the primary optical axis (see [0029]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Akutsu in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to improve control over all the elements in the system, including enabling the additional ability to compensate for yaw error, in the manner taught by Akutsu

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JAMES CHOI/Examiner, Art Unit 2881